








ALLIANT ENERGY DEFERRED COMPENSATION PLAN


(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

      ARTICLE I BACKGROUND   1
ARTICLE 2 DEFINITIONS   1       2.1 Account   1       2.2 Affiliate   1
      2.3 Beneficiary   1       2.4 Code   1        2.5 Company   1       2.6
Company Stock   2       2.7 Compensation   2       2.8 Deferred Compensation
Balance   2       2.9 Deferrals   2       2.10 Eligible Employee/Director   2
      2.11 Employer   2       2.12 Employer Contributions   2       2.13 ERISA
  2       2.14 Investment Account   2       2.15 Participant   2       2.16 Plan
  2       2.17 Plan Year   2       2.18 Plan Administrator   2       2.19 Prior
Plans   3       2.20 Retirement   3       2.21 Savings Plan   3       2.22
Separation from Service   3       2.23 Share Value   4       2.24 Unforeseeable
Emergency   4
ARTICLE 3 ADMINISTRATION   4       3.1 Powers and Duties   4       3.2
Delegation   5
ARTICLE 4 DEFERRED COMPENSATION 5       4.1 Participant Deferrals   5       4.2
Employer Contributions   6       4.3 Deferred Compensation Accounts   6
ARTICLE 5 PAYMENT OF DEFERRED COMPENSATION   9       5.1 Payment of Deferred
Compensation Balance   9       5.2 Commencement of Payments   9       5.3 Method
of Payment   9       5.4 Amount of Payments   9       5.5 Form of Payments   10

-i-

--------------------------------------------------------------------------------

            5.6 Participant Elections 10       5.7 Distribution in the Event of
an Unforeseeable Emergency 11       5.8 Facility of Payment 11       5.9
Pre-December 31, 2007 Distribution Election 11
ARTICLE 6 CLAIMS PROCEDURE 11       6.1 Decisions on Claims 11       6.2 Review
of Denied Claims 12
ARTICLE 7 FUNDING 12
ARTICLE 8 AMENDMENT AND TERMINATION 12
ARTICLE 9 GENERAL PROVISIONS 12       9.1 Status of Participants 12       9.2 No
Guaranty of Employment 12       9.3 Delegation of Authority 13       9.4 Legal
Actions 13       9.5 Applicable Law 13       9.6 Rules of Construction 13
      9.7 Expenses of Administration 13       9.8 Indemnification 13       9.9
Additional Provisions under Section 409A and Other Laws 13





-ii-

--------------------------------------------------------------------------------


ARTICLE 1


BACKGROUND

Alliant Energy Corporate Services, Inc. and/or related entities in the
controlled group of entities of Alliant Energy Corporation have heretofore
maintained various nonqualified deferred compensation plans for the benefit of
key employees and/or non-employee directors, including but not limited to the
Alliant Energy Key Employee Deferred Compensation Plan, the Alliant Energy
Corporation Deferred Compensation Plan for Directors, the Wisconsin Power &
Light Company Deferred Compensation Plan I, and the Wisconsin Power & Light
Company Deferred Compensation Plan II. By actions of (i) the Compensation and
Personnel Committee of the Board of Directors of Alliant Energy Corporation with
respect to the Alliant Energy Employee Deferred Compensation Plan and the
Wisconsin Power & Light Deferred Compensation Plan I and the Wisconsin Power &
Light Deferred Compensation Plan II, and (ii) the Nominating and Governance
Committee of the Board of Directors of Alliant Energy Corporation with respect
to the Alliant Energy Corporation Deferred Compensation Plan for Directors, such
plans are merged effective January 1, 2008 into this Alliant Energy Deferred
Compensation Plan as set forth herein


ARTICLE 2


DEFINITIONS

When the following words or phrases are used herein, they shall have the
meanings set forth below unless otherwise specifically provided:

        2.1    Account. An account which has been established for a Participant
pursuant to Section 4.3. Each such account shall include one or more of the
following sub-accounts: the Company Stock Account, the Interest Account and the
Equity Account as described in Section 4.3(c).

        2.2    Affiliate. A business organization that is under common control
with the Company, as determined under Sections 414(b) and (c) of the Code.

        2.3    Beneficiary. The person or persons (including a trustee or
trustees) designated as a Participant’s Beneficiary in the last written
instrument signed by the Participant for the purposes of this Plan and received
by the Plan Administrator prior to the Participant’s death. If no such person
has been designated, the Participant’s Beneficiary shall be the person or
persons who constitute the Participant’s beneficiary for the purposes of the
Savings Plan or if no such person, the Participant’s surviving spouse, or if
none, the Participant’s estate. Valid beneficiary designations made for the
Prior Plans shall be considered hereunder.

        2.4    Code. The Internal Revenue Code of 1986, as from time to time
amended.

        2.5    Company. Alliant Energy Corporate Services, Inc., and any
successor or successors thereto.

-1-

--------------------------------------------------------------------------------

        2.6    Company Stock. The Common Stock, $.01 par value, of Alliant
Energy Corporation, as such stock may be reclassified, converted, or exchanged
by reorganization, merger, or otherwise.

        2.7    Compensation. An employee Participant’s base salary and any
annual short-term cash incentive compensation from the Participant’s Employer
and a non-employee Participant’s annual retainer and committee fees as a member
of the Board of Directors of an Employer.

        2.8    Deferred Compensation Balance. The balance from time to time
credited to a Participant's Accounts.

        2.9    Deferrals. A Participant’s deferred Compensation and Employer
Contributions.

        2.10    Eligible Employee/Director. There are two groups of Eligible
Employee/ Directors:

          (a)     An employee of an Employer who is a member of a select group
of management or highly compensated employees within the meaning of Section
201(2) of ERISA, who has the title of “director” or higher, and who has been
designated by the Chief Executive Officer of the Company as being eligible to
participate in the Plan; and


          (b)     A non-employee member of the Board of Directors of Alliant
Energy Corporation.


        2.11    Employer. The Company, Alliant Energy Corporation, and each
Affiliate of the Company with at least one employee who is an Eligible
Employee/Director.

        2.12    Employer Contributions. The amount specified for a Participant
in Section 4.2.

        2.13    ERISA. The Employee Retirement Income Security Act of 1974, as
from time to time amended.

        2.14    Investment Account. The Company Stock Account, the Interest
Account, and/or the Equity Account described in Section 4.3.

        2.15    Participant. An Eligible Employee/Director for whom an Account
has been established pursuant to Section 4.3.

        2.16    Plan. The Alliant Energy Deferred Compensation Plan, as set
forth herein, and as from time to time amended.

        2.17    Plan Year. The 12 consecutive month period ending on each
December 31.

        2.18    Plan Administrator. The Compensation and Personnel Committee of
the Board of Directors of Alliant Energy Corporation.

-2-

--------------------------------------------------------------------------------

        2.19    Prior Plans. One or all of the following as in effect prior to
January 1, 2008: Alliant Energy Key Employee Deferred Compensation Plan, the
Alliant Energy Corporation Deferred Compensation Plan for Directors, the
Wisconsin Power & Light Company Deferred Compensation Plan I, and the Wisconsin
Power & Light Company Deferred Compensation Plan II.

        2.20    Retirement. For an employee Participant, “Retirement” means a
Separation from Service at or after age 55. For a director Participant,
“Retirement” means any Separation from Service other than by reason of death.

        2.21    Savings Plan. The Alliant Energy Corporation 401(k) Savings
Plan.

        2.22    Separation from Service. With respect to the term "Separation
from Service":

          (a)     Separation from Service means an employee Participant’s
termination of employment or a director Participant’s termination of membership
on the Board of Directors of Alliant Energy Corporation or, if the Participant
continues to provide services following such termination, such later date as is
considered a separation from service from the Company and its 409A affiliates
within the meaning of Section 409A of the Code. Specifically, if a Participant
continues to provide services to the Company or a 409A affiliate in a different
capacity (i.e., a former employee becomes a director or an independent
contractor or a former director becomes an employee or an independent
contractor), such shift in status is not automatically a Separation from
Service, subject to Treas. Reg. section 1.409A-1(h)(5) among other provisions.


          (b)     For purposes of the Plan, an employee Participant’s
termination of employment shall occur when the Company and the Participant
reasonably anticipate that no further services will be performed by the
Participant for the Company and its 409A affiliates (whether as an employee, a
director or an independent contractor) or that the level of bona fide services
the Participant will perform after such date will permanently decrease to no
more than 20% of the average level of bona fide services performed by the
Participant (whether as an employee, director or independent contractor) for the
Company and its 409A affiliates over the immediately preceding 36-month period
(or such lesser period of services). Notwithstanding the foregoing, if an
employee Participant takes a leave of absence for purposes of military leave,
sick leave or other bona fide leave of absence, the Participant will not be
deemed to have incurred a termination of employment for the first 6 months of
the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided either by statute or by contract; provided that if the
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, the leave may be extended for up
to 29 months without causing a termination of employment.


-3-

--------------------------------------------------------------------------------

          (c)     For purposes of the Plan, a director Participant’s termination
of membership shall occur on the date the Participant ceases to be member of the
Board of Directors if such date constitutes a good-faith and complete
termination of the relationship. There is not a termination if the Company
anticipates a renewal of the Board membership or the director Participant
becoming an employee or an independent contractor of the Company or a 409A
affiliate.


          (d)     For purposes of the Plan, the term “409A affiliate” means each
entity that is required to be included in the Company’s controlled group of
corporations within the meaning of Section 414(b) of the Code, or that is under
common control with the Company within the meaning of Section 414(c) of the
Code, provided, however, that the phrase “at least 50 percent” shall be used in
place of the phrase “at least 80 percent” each place it appears therein or in
the regulations thereunder.


        2.23    Share Value. With respect to Company Stock, Share Value means
the price at which a share of Company Stock is deemed to have been purchased for
a Participant’s Account pursuant to Section 4.3(d). If shares of Company Stock
are actually purchased on any date for the purposes of the Plan, such purchases
are made in the open market. The Share Value on such date will be the price of
the shares that are purchased for the Plan on such date. In all other cases,
Share Value will be the closing price of shares of Company Stock as reported for
the applicable date on the New York Stock Exchange. With respect to the Equity
Account, Share Value means the price at which a share of the applicable S&P 500
index fund is deemed to have been purchased for a Participant’s Account pursuant
to Section 4.3(f). Such price shall be the price that would have been paid or
received if such shares had been purchased or sold on the applicable date.

        2.24    Unforeseeable Emergency. An Unforeseeable Emergency is a severe
financial hardship of the Participant resulting from any of the following, as
determined by the Plan Administrator based on all of the relevant facts and
circumstances:

          (a)     an illness or accident of the Participant, his or her
Beneficiary, spouse or dependent (as defined in Section 152 of the Code without
regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) thereof);


          (b)     a loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); or


          (c)     other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.



ARTICLE 3


ADMINISTRATION

        3.1    Powers and Duties. Full power and authority to construe,
interpret, and administer this Plan is vested in the Plan Administrator. In
particular, the Plan Administrator shall make each determination provided for in
this Plan and may adopt such rules, regulations, and procedures, as it deems
necessary or desirable to the efficient administration of the Plan. The Plan
Administrator’s determinations need not be uniform, and may be made by it
selectively among persons who may be eligible to participate in the Plan. The
Plan Administrator shall have sole and exclusive discretion in the exercise of
its powers and duties hereunder, and all determinations made by the Plan
Administrator shall be final, conclusive, and binding unless they are found by a
court of competent jurisdiction to have been arbitrary and capricious.

-4-

--------------------------------------------------------------------------------

        3.2    Delegation. The Plan Administrator may delegate part or all of
its duties to any person or persons, and may from time to time revoke such
authority and delegate it to another person or persons. Each such delegation to
a person who is not an employee of the Company or an Affiliate will be in
writing, and a copy will be furnished to the person to whom the duty is
delegated, who will file a written acceptance with the Plan Administrator. Any
delegate’s duty will terminate upon revocation of such authority by the Plan
Administrator, upon withdrawal of such person’s acceptance or, in the case of a
delegate who is an employee of the Company or an Affiliate, upon the termination
of such employment. Any person to whom administrative duties are delegated may,
unless the delegation provides otherwise, similarly delegate part or all of such
duties to another person.


ARTICLE 4


DEFERRED COMPENSATION

        4.1    Participant Deferrals. An Eligible Employee/Director may elect to
defer up to 100% of his or her Compensation for any Plan Year. An election to
defer Compensation shall be made prior to the first day of the Plan Year to
which it will apply and it shall be subject to the following requirements:

          (a)     For a Participant who is an employee of an Employer, the
election may defer a percentage of the Participant’s base salary, and/or a
percentage of the Participant’s annual short-term cash incentive compensation.
Amounts deferred from a Participant’s base salary shall reduce the Participant’s
base salary in equal installments for each pay period during the Plan Year (or
portion thereof) to which the election applies. Amounts deferred from a
Participant’s annual short-term cash incentive compensation shall reduce the
Participant’s incentive compensation that is earned (not paid) during the Plan
Year on the date such annual short-term cash incentive compensation would
otherwise be paid to the Participant. In addition, a Participant may elect that
the Participant’s aggregate deferrals of base salary and annual short-term cash
incentive compensation shall be at least sufficient so that the non-deferred
salary and annual short-term cash incentive compensation for the Plan Year does
not exceed $1,000,000. For a Participant who is a non-employee member of the
Board of Directors of Alliant Energy Corporation, the election may defer a
percentage of the Participant’s retainer and committee fees.


          (b)     The election shall be irrevocable with respect to all
Compensation payable for services performed by the Participant during the Plan
Year for which the election is made, except that (i) a Participant may terminate
an election to defer Compensation if the Plan Administrator determines that the
termination is necessary as a result of an Unforeseeable Emergency and (ii) an
election to defer Compensation shall be terminated and no future deferrals shall
be permitted for the minimum required 6-month period if the Participant receives
a hardship distribution under the Savings Plan. Deferrals may be resumed only
for a calendar year beginning after the year in which the minimum suspension
period ends.


-5-

--------------------------------------------------------------------------------

        4.2    Employer Contributions. By January 31, 2008 each Employer shall
credit to the Account of each Participant who is employed by that Employer an
Employer Contribution in an amount equal to 50% of (a), minus (b), where:

          (a)     is the lesser of:


          (i)     the sum of the amounts (if any) contributed by the Participant
to the Savings Plan during 2007 which were eligible for matching contributions
under the Savings Plan, plus the amounts deferred by the Participant during 2007
pursuant to Section 4.1; or


          (ii)     6% of the Participant’s base salary for 2007; and


          (b)     is the amount of any matching contributions that were made to
the Savings Plan on behalf of the Participant for 2007.


For Compensation in Plan Years 2008 and thereafter, each Employer shall credit
to the Account of each Participant who is employed by that Employer an Employer
Contribution in an amount equal to 50% of (c), minus (d), where:

          (c)     equals the lesser of (i) 8% of base salary for the Plan Year
(except that for the Employer Contribution to be made in early 2009 based on
2008 Compensation, for a Participant covered by Schedule E of the Savings Plan,
such amount shall be the sum of 6% of base salary for the period January 1
through July 31, 2008 plus 8% of base salary for August 1 through December 31,
2008), or (ii) the sum of the Participant’s Deferred Cash Contributions to the
Savings Plan for the Plan Year plus the amount of base salary that the
Participant defers under the Plan for the Plan Year; and


          (d)     equals the amount of Company Matching Contributions under the
Savings Plan on behalf of the Participant for the Plan Year.


Notwithstanding the foregoing, a Participant shall not receive an Employer
Contribution for any Plan Year unless (i) the Participant makes the maximum
permitted deferrals to the Savings Plan for such Plan Year, (ii) the Participant
defers some base salary for the Plan Year pursuant to Section 4.1 (although in
2007 any Compensation is sufficient for the January 2008 match), and (iii) (A)
the Participant is employed by an Employer or an Affiliate on the last day of
the Plan Year; or (B) the Participant’s employment terminated during the Plan
Year by reason of the Participant’s Retirement or death. A Participant who is a
non-employee member of the Board of Directors of Alliant Energy Corporation is
not eligible for an Employer Contribution.

        4.3    Deferred Compensation Accounts. The Plan Administrator shall
establish one or more Accounts in the name of each Participant to record the
Deferred Compensation Balance payable to the Participant. Such Accounts shall be
for bookkeeping purposes only, and shall not be deemed to create a fund or trust
for the benefit of the Participant. Each Participant’s Accounts shall be
established, maintained, and periodically adjusted as follows:

-6-

--------------------------------------------------------------------------------

          (a)    Credits. The Plan Administrator shall credit the following
amounts to a Participant’s Account:


          (i)      Amounts deferred by a Participant pursuant to Section 4.1
shall be credited to the Participant’s Account as of the dates on which they are
applied to reduce the Participant’s Compensation.


          (ii)     Employer Contributions shall be credited to the Participant’s
Account no later than the end of the first quarter following the end of the
applicable Plan Year; provided, however, that the Employer Contribution in
January 2008 based on 2007 Compensation shall be adjusted to reflect the value
as if the match had been credited as of July 1, 2007 and invested in the
applicable Investment Account as elected by the Participant for 2007 Deferrals
and as such Investment Account existed in 2007.


          (b)    Charges. The Plan Administrator shall charge to the
Participant’s Account the amount of any payments made to or on behalf of the
Participant as of the dates on which such payments are made.


          (c)    Participant Elections. When a Participant elects to defer
Compensation pursuant to Section 4.1, the Participant must elect to have the
deferred Compensation credited to one or more Investment Accounts in such
proportions as the Participant shall elect. Each such election shall be due by
the due date for the election under Section 4.1, and it shall apply to all of
the Participant’s Deferrals for the Plan Year to which the election under
Section 4.1 applies. A Participant’s elections pursuant to this paragraph shall
be irrevocable; Deferrals that have been allocated to an Investment Account may
not thereafter be transferred to another Investment Account. Notwithstanding the
foregoing, a one-time reallocation among the Investment Accounts was permitted
in 2007 effective on or about January 31, 2008; any Employer Contributions
credited in January 2008 based on 2007 Compensation and any deferral of annual
short-term cash incentive compensation paid in 2008 for the 2007 Plan Year shall
be subject to such reallocation election.


          (d)    Company Stock Account. A Participant’s Company Stock Account
shall be maintained and adjusted as follows:


          (i)     Except as provided in (v) below, Deferrals that are allocated
to a Participant’s Company Stock Account shall be deemed to have been invested
in whole and fractional shares of Company Stock as soon as administratively
feasible following the date on which the Deferrals are credited to the
Participant’s Account, at a price equal to the Share Value on such investment
date.


          (ii)     A Participant’s Company Stock Account shall be credited with
the amount of any dividends that would have been paid to the Participant if the
Participant had owned the shares of Company Stock that are credited to his or
her Account when the dividends are paid. Except as provided in (v) below,
amounts so credited shall be deemed to have been invested in additional shares
of Company Stock as soon as administratively feasible following the date on
which the dividends are credited to the Participant’s Account, at a price equal
to the Share Value on such investment date.


-7-

--------------------------------------------------------------------------------

          (iii)     A Participant’s Company Stock Account shall be equitably
adjusted to reflect any change in the outstanding Company Stock by reason of any
stock dividend, stock split, recapitalization, merger, consolidation,
combination or exchange of shares, or any similar corporate change.


          (iv)     Except as provided in (v) below, the balance credited to a
Participant’s Company Stock Account as of any date shall be the number of whole
and fractional shares of Company Stock that are deemed to be held by the
Participant’s Account on such date.


          (v)     Notwithstanding the foregoing provisions, for administrative
convenience the Plan Administrator may deem a portion of a Participant’s Company
Stock Account to be held in uninvested cash in lieu of part or all of the
fractional share of Company Stock that would otherwise be applicable hereunder.


          (e)    Interest Account. As of the end of each business day, the
average of the balances credited to the Participant’s Interest Account (with
each such business day’s balance being reduced prior to the calculation of such
average to reflect any distribution during such period) shall be credited with a
daily interest factor based on a quarterly rate. The applicable annual interest
rate used to determine the quarterly rate shall be the 10-year Treasury Bond
rate plus 1.50% as established by the Federal Reserve. The balance credited to a
Participant’s Interest Account as of any date shall be the accumulated Deferrals
and interest that are credited to such Account as of such date.


          (f)    Equity Account. A Participant’s Equity Account shall be
maintained and adjusted as follows:


          (i)     Except as provided in (v) below, Deferrals that are allocated
to a Participant’s Equity Account shall be deemed to have been invested in whole
and fractional shares of an S&P 500 index fund selected from time to time by the
Plan Administrator, as of the date on which the Deferrals are credited to the
Participant’s Account, at a price equal to the Share Value on such date.


          (ii)     A Participant’s Equity Account shall be credited with the
amount of any distributions that would have been paid to the Participant if the
Participant had owned the shares of the applicable S&P 500 index fund that are
credited to his or her Account when such distributions are paid. Except as
provided in (v) below, amounts so credited shall be deemed to have been invested
in additional shares of the applicable S&P 500 index fund on the date on which
such distributions are credited to the Participant’s Account, at a price equal
to the Share Value on such date.


-8-

--------------------------------------------------------------------------------

          (iii)     A Participant’s Equity Account shall be equitably adjusted
to reflect any change in the outstanding shares of the applicable S&P 500 index
fund by reason of any stock dividend, stock split, recapitalization, merger,
consolidation, combination or exchange of shares, or any similar corporate
change.


          (iv)     Except as provided in (v) below, the balance credited to a
Participant’s Equity Account as of any date shall be the number of whole and
fractional shares of the applicable S&P 500 index fund that are deemed to be
held by the Participant’s Account on such date.


          (v)     Notwithstanding the foregoing provisions, for administrative
convenience the Plan Administrator may deem a portion of a Participant’s Equity
Account to be held in uninvested cash in lieu of part or all of the fractional
share that would otherwise be applicable hereunder.



ARTICLE 5


PAYMENT OF DEFERRED COMPENSATION

        5.1    Payment of Deferred Compensation Balance. In the event of a
payment for a reason other than the Participant’s death, the applicable benefit
shall be paid to the Participant. In the event of a Participant’s death, the
applicable benefit shall be paid to the Participant’s Beneficiary.

        5.2    Commencement of Payments. Except as otherwise provided herein,
payment of a Participant's Deferred Compensation Balance shall commence as
follows:

          (a)    Death. In the case of a Participant’ death prior to the
commencement of installment payments, payment shall commence within 60 days
after the date of the Participant’s death.


          (b)    Other Separation from Service. In the case of a Participant’s
Separation from Service for reasons other than the Participant’s death, payment
shall commence 6 months after the date of the Participant’s Separation from
Service. The only exception shall be in the event of the Participant’s death
after the Separation from Service, in which event payment shall commence as of
the earlier of Sections 5.2(a) or (b).


        5.3    Method of Payment. Payments due by reason of a Participant’s
death or Retirement shall be made in a lump sum or in up to ten annual
installments, as elected by the Participant pursuant to Section 5.6. Payments
due by reason of a Participant’s Separation from Service for reasons other than
a Participant’s death or Retirement shall be made in a lump sum; this is
applicable even if the Participant dies after the Separation from Service but
prior to the lump sum payment date.

        5.4    Amount of Payments. The amount of a lump sum payment shall be
equal to the Participant’s Deferred Compensation Balance as of the date of the
payment. The amount of an installment payment shall be equal to the
Participant’s Deferred Compensation Balance as of the date of the payment,
divided by the number of installments (including the current installment)
remaining to be paid. The first annual installment will be paid on the date as
of which payment of the Participant’s Deferred Compensation Balance is scheduled
to commence. Each annual installment after the first shall be paid in the
January after the calendar year in which the previous installment was paid.

-9-

--------------------------------------------------------------------------------

        5.5    Form of Payments. Payments that are due from a Participant’s
Company Stock Account shall be made in whole shares of Company Stock, plus cash
in an amount equal to the Share Value of any fractional shares. Payments that
are due from a Participant’s Interest Account and Equity Account shall be made
in cash.

        5.6    Participant Elections.

          (a)     When an Eligible Employee/Director first becomes a Participant
and makes the initial election to defer Compensation pursuant to Section 4.1,
the Participant shall also make an election as to the method (lump sum or
installments) in which the Accounts will be paid following the Participant’s
Separation from Service by reason of death or Retirement. Subject to the right
of the Participant to change such election as to the form of payment pursuant to
Sections 5.6(b) and (c), such original election shall apply as applicable to the
Participant’s Accounts unless there is a valid change in such election pursuant
to the following sentence. A Participant may complete one or more new election
in future years, but such new election shall only apply to Deferrals and
earnings thereon for Plan Years after the effective date of such election and
shall not apply to the Participant’s existing Accounts.


          (b)     In November-December 2007, each Participant with an account in
the Prior Plans which is not already in pay status had the opportunity to make
an irrevocable election with respect to the manner of payment for their December
31, 2007 Deferred Compensation Balance and any Employer Contribution credited to
their Accounts in January 2008 for 2007 in the event of a Separation from
Service by reason of death or Retirement. In the event such a Participant not
then in pay status failed to make an election, the default method shall be a
lump sum payment.


          (c)     Notwithstanding the otherwise irrevocable elections made by
Participants pursuant to Sections 5.6(a) and/or (b), a Participant may change a
prior election as follows:


          (i)     The new election must be made at least 12 months prior to the
Participant’s Separation from Service, otherwise it is invalid.


          (ii)     If (i) is satisfied and payment is to be made on account of
Retirement, the time of commencement shall be deferred for 5 years from the date
that would otherwise have applied pursuant to the combination of Section 5.2(b)
and any earlier election by the Participant pursuant to this Section 5.6(c). If
the Participant’s death occurs during a 5-year deferral period, the remaining
portion of any 5-year deferral period shall be waived and payment commenced
pursuant to Section 5.2(a).


-10-

--------------------------------------------------------------------------------

        5.7    Distribution in the Event of an Unforeseeable Emergency. If
requested by a Participant prior to a Separation from Service and if the Plan
Administrator determines that an Unforeseeable Emergency has occurred, all or
part of the Participant’s Deferred Compensation Balance may be paid out to the
Participant in a lump sum. The amount to be distributed shall only be such
amount as is reasonably needed to alleviate the Participant’s Unforeseeable
Emergency, and may include an amount to cover any Federal, state or local income
taxes or penalties reasonably anticipated to result from the distribution, after
taking into account the extent to which the emergency is or may be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets (to the extent such liquidation would
not itself cause a severe financial hardship and without regard to assets in a
qualified employer plan or to assets that may be available due to an
unforeseeable emergency provision in another nonqualified deferred compensation
plan), or by cessation of deferrals under the Plan.

        5.8    Facility of Payment. An Employer may make payments due to a
legally incompetent person in such of the following ways as the Plan
Administrator shall determine:

          (a)     directly to such person;


          (b)     to the legal representative of such person; or


          (c)     to a near relative of such person to be used for the person’s
benefit.


Any payment made in accordance with the provisions of this section shall be a
complete discharge of the Employer’s liability for the making of such payment.

        5.9    Pre-December 31, 2007 Distribution Election. Pursuant to the
transition rules available under Section 409A of the Code, Participants in the
Prior Plans were offered the ability prior to December 31, 2007 to elect a lump
sum distribution of the Prior Plan accounts to be made in November-December
2008, notwithstanding their continued service with the Employers and the general
rules of the Plan. Any such elections were irrevocable and shall be honored
under the Plan. The amount of such distribution shall include the December 31,
2007 balance, any January 2008 Employer Contributions, any deferral of annual
short-term cash incentive compensation paid in 2008 for the 2007 Plan Year, and
any investment earnings thereon through the date of distribution.


ARTICLE 6


CLAIMS PROCEDURE

        6.1    Decisions on Claims. If a claim for benefits is denied, the Plan
Administrator shall furnish to the claimant within 60 days after its receipt of
the claim a written notice which:

          (a)     specifies the reasons for the denial;


          (b)     refers to the pertinent provisions of the Plan on which the
denial is based;


-11-

--------------------------------------------------------------------------------

          (c)     describes any additional material or information necessary for
the perfection of the claim and explains why such material or information is
necessary; and


          (d)     explains the claim review procedures.


        6.2    Review of Denied Claims. Upon the written request of the claimant
submitted within 60 days after his or her receipt of such written notice, but in
no event more than 180 days after the latest date that the payment in dispute
should have been paid, the Plan Administrator shall afford the claimant a full
and fair review of the decision denying the claim and, if so requested, permit
the claimant to review any documents which are pertinent to the claim, permit
the claimant to submit issues and comments in writing, and afford the claimant
an opportunity to meet with appropriate representatives of the Plan
Administrator as a part of the review procedure. Within 60 days after its
receipt of a request for review (or within 120 days after such receipt if
special circumstances, such as the need to hold a hearing, require an extension
of time) the Plan Administrator shall notify the claimant in writing of its
decision and the reasons for its decision and shall refer the claimant to the
provisions of the Plan which form the basis for its decision.


ARTICLE 7


FUNDING

This Plan is intended to be “unfunded” for the purposes of the Code and Title I
of ERISA; however, nothing herein shall prevent an Employer, in its sole
discretion, from establishing a trust of the type commonly known as a “rabbi
trust” to assist it in meeting its obligations under the Plan.


ARTICLE 8


AMENDMENT AND TERMINATION

The Plan Administrator may amend or terminate this Plan at any time and for any
reason; provided, that no amendment or termination of the Plan shall alter a
Participant’s right to receive payment of amounts previously credited to the
Participant’s Account.


ARTICLE 9


GENERAL PROVISIONS

        9.1    Status of Participants. Each Participant and Beneficiary shall be
a general unsecured creditor of his or her Employer with respect to amounts
payable hereunder, this Plan constituting a mere promise by the Employers to
make benefit payments in the future. A Participant’s or Beneficiary’s right to
receive payments under the Plan are not subject in any manner to anticipation,
alienation, sale, assignment, pledge, encumbrance, attachment, or garnishment by
the creditors of the Participant or the Participant’s Beneficiaries.

        9.2    No Guaranty of Employment. The establishment of this Plan shall
not give a Participant any legal or equitable right to be continued in the
employ of an Employer, nor shall it interfere with an Employer’s right to
terminate the employment of any of its employees, with or without cause.

-12-

--------------------------------------------------------------------------------

        9.3    Delegation of Authority. Whenever, under the terms of this Plan,
an Employer is permitted or required to do or perform any act, it shall be done
or performed by the Board of Directors of the Employer, by any duly authorized
committee thereof, or by any officer of the Employer duly authorized by the
articles of incorporation, bylaws, or Board of Directors of the Employer.

        9.4    Legal Actions. No Participant, Beneficiary, or other person
having or claiming to have an interest in this Plan shall be a necessary party
to any action or proceeding involving the Plan, and no such person shall be
entitled to any notice or process, except to the extent required by applicable
law. Any final judgment which is not appealed or appealable that may be entered
in any such action or proceeding shall be binding and conclusive on all persons
having or claiming to have any interest in this Plan.

        9.5    Applicable Law. This Plan shall be construed and interpreted in
accordance with the laws of the State of Wisconsin, except to the extent the
same are preempted by ERISA or other federal law.

        9.6    Rules of Construction. Wherever any words are used herein in the
masculine gender, they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply. Headings of
sections and subsections of this Plan are inserted for convenience of reference,
are not a part of this Plan, and are not to be considered in the construction
hereof. The words “hereof,” “herein,” “hereunder,” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, and not to any
particular provision or section.

        9.7    Expenses of Administration. All expenses and costs incurred in
connection with the administration or operation of the Plan shall be paid by the
Employers and/or any trust of the type described in Article 7.

9.8    Indemnification. Each Employer shall, to the extent permitted by its
articles of incorporation and bylaws, and by the laws of the state in which it
is incorporated, indemnify any employee or director of an Employer or an
Affiliate providing services to the Plan against any and all liabilities arising
by reason of any act or omission, made in good faith pursuant to the provisions
of the Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

        9.9    Additional Provisions under Section 409A and Other Laws.

          (a)     If an amount or the value of a benefit under the Plan is
required to be included in a Participant’s or Beneficiary’s income prior to the
date such amount is actually distributed or benefit provided as a result of the
failure of the Plan (or any other arrangement required to be aggregated with the
Plan under Section 409A of the Code) to comply with Section 409A of the Code,
then the Participant shall receive a distribution, in a lump sum, within 90 days
after the date it is finally determined that the Plan fails to meet the
requirements of Section 409A of the Code; such distribution shall equal the
amount required to be included in the Participant’s income as a result of such
failure and shall reduce the amount of payments or benefits otherwise due
hereunder.


-13-

--------------------------------------------------------------------------------

          (b)     If any payment or the provision of any benefit required under
the terms of the Plan would jeopardize the ability of an Employer to continue as
a going concern, the Employer shall not be required to make such payment or
provide such benefit; rather, the payment or benefit shall be delayed until the
first date that making the payment or benefit does not jeopardize the ability of
the Employer to continue as a going concern.


          (c)     If any payment or benefit due pursuant to the Plan would
violate the terms of Section 16(b) of the Securities Exchange Act of 1934 or
other Federal securities laws, or any other applicable law, then the payment or
the provision of the benefit shall be delayed under the earliest date on which
making such payment or providing such benefit would not violate such law. In
addition, the Plan Administrator may restrict the transferability of any shares
of Company Stock that are distributed pursuant to the Plan, legend any
certificate evidencing any such shares, and place a stop order in respect of
such shares, to the extent it reasonably determines that such action is
necessary to ensure compliance with any applicable securities or exchange law,
regulation, or other requirement.


          (d)     The Company and the Participants intend the terms of the Plan
to be in compliance with Section 409A of the Code. The Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit, including but not limited to consequences related to Section 409A of
the Code. To the maximum extent permissible, any ambiguous terms of the Plan
shall be interpreted in a manner which avoids a violation of Section 409A of the
Code.


          (e)     By electing to contribute to the Plan, each Participant
acknowledges that to avoid an additional tax on payments that may be payable or
benefits that may be provided under the Plan and that constitute deferred
compensation that is not exempt from Section 409A of the Code, the Participant
must make a reasonable, good faith effort to collect any payment or benefit to
which the Participant believes the Participant is entitled hereunder no later
than 90 days after the latest date upon which the payment could have been made
or benefit provided under the Plan, and if not paid or provided, must take
further enforcement measures within 180 days after such latest date.





-14-

--------------------------------------------------------------------------------

To record the restatement and merger of the Prior Plans in the form of the Plan
as set forth above, the undersigned has executed this document this 1st day of
November, 2007, for and on behalf of the Company.

ALLIANT ENERGY CORPORATE SERVICES, INC.

  By /s/ William Harvey
  As its Chief Executive Officer

ATTEST: /s/ F. J. Buri

As its Corporate Secretary









-15-